Exhibit For Immediate Release For More Information Contact: Barron Beneski (703)406-5528 Public and Investor Relations beneski.barron@orbital.com ORBITAL ANNOUNCES FIRST QUARTER 2 —Company Reports $0.16 Earnings Per Share on Improved Operating Profit Margins— —Orbital Updates Full-Year 2010 Guidance to Reflect GD Satellite Unit Acquisition— (Dulles, VA 20 April 2010) — Orbital Sciences Corporation (NYSE: ORB) today reported its financial results for the first quarter of 2010.First quarter 2010 revenues were $296.2 million, compared to $295.7 million in the first quarter of 2009.First quarter 2010 operating income was $17.4 million, compared to $11.2 million in the first quarter of 2009. Net income was $9.3 million, or $0.16 diluted earnings per share, in the first quarter of 2010, compared to net income of $9.2 million, or $0.16 diluted earnings per share, in the first quarter of 2009.Orbital’s free cash flow* in the first quarter of 2010 was negative $10.3 million compared to positive $10.2 million in the first quarter of 2009. Mr. David W. Thompson, Orbital’s Chairman and Chief Executive Officer, said, “The company’s first quarter financial results reflected solid revenue and operating income.Orbital’s advanced space programs segment led the way with strong revenue growth in human space systems and national security space programs, while all three business segments reported improved operating profit margins in the quarter.” Mr.
